    4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 1 of 12 - Page ID # 469




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

    HUMPHREYS & PARTNERS
    ARCHITECTS, LP,
                                                                          4:19CV3046
                         Plaintiff,
                                                              MEMORANDUM AND ORDER
                 vs.

    COMMERCIAL INVESTMENT
    PROPERTIES, INC., STUDIO951, LTD.
    et al.

                         Defendants.


        Pending before me is the motion filed by Plaintiff Humphreys & Partners
Architects, LP (“HPA”) for an order compelling Defendant Commercial Investment
Properties, Inc. (“CIP”) to respond to written discovery requests. (Filing No. 75).

                                      STATEMENT OF FACTS

        HPA is an architectural firm. As relevant to this case, CIP develops and
manages apartment complexes. In 2000 and 2002, HPA created architectural
design plans to build two “Big House” apartment complexes for CIP. Thereafter,
CIP allegedly used HPA’s copyright-protected “Big House” apartment plans, or
derivatives of those plans, to build additional apartment complexes in Lincoln and
Omaha in violation of HPA’s copyrights. The alleged “infringing buildings” are 10-
and 11-unit buildings with private entries located within Wilderness Ridge, Falling
Water, North Pointe Villas, Butler Ridge, and Mahoney Park apartment complexes
in Omaha and Lincoln, Nebraska.1


1
 The discovery requests are not, as written, limited to the 10- and 11-apartment buildings. HPA’s briefing
clarif ies that it is limiting its requests to those buildings. (Filing No. 76, at CM/ECF pp. 6, 11).
    4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 2 of 12 - Page ID # 470




        HPA served written discovery on CIP, and CIP timely objected to some of
the requests, arguing the information requested is wholly irrelevant and production
would be disproportionate to the needs of the case. Those objections were
targeted at HPA’s discovery seeking information regarding the money CIP
received and continues to receive from the building owners or others, the amount
of rent generated by the Big House apartments, and copies of any contracts
between CIP and the owners of th ose apartments.


        HPA seeks an order compelling CIP to respond to Interrogatory Nos. 7 and
8 and Requests for Production Nos. 4, 15, 16, 23, 24, 27, 36, 37, 41, 50, 51, 55,
64, 65, 69, 78 and 79. Interrogatories 7 and 8 request the “total rent received by
CIP each month for rentals at Villas at Wilderness Ridge since the date units were
first rented,” and aside from rent, the total revenue CIP received. (Filing No. 77-3,
at CM/ECF p. 77-78). As to the alleged infringing properties at each of the five
apartment complexes, HPA requests documents showing the monthly rental rates
(Requests 23, 36, 50, 64, 65, and 78); monthly rental income (Requests 24, 37,
51, and 79);2 and revenue received (Requests 27, 41, 55, and 69).3 It further
requests all documents stating and explaining the calculation of any revenue
received by CIP and arising from infringing properties at Villas at Wilderness
Ridge, including rental income and/or sales revenue, and all contracts or
agreements between CIP and anyone related to the design or marketing of those
apartment buildings. (Requests 4, 15, and 16).


2
  The parties appear to agree that Request 65 asks for monthly rental income. However, the court did not
locate that request in the record. See Filing No. 77-4, at CM/ECF pp. 15-16.
3
  These requests, as written, appear to be directed to documents ref lecting revenue received by co-
def endant Studio951, LTD. That may be a typo; that is, perhaps HPA intended to request documents
ref lecting revenue received by CIP, not Studio 951. For the purposes of this memorandum and order, and
to avoid the need to address the issue again if corrected discovery is served, the court will assume Requests
27, 41, 55, and 69 seek documentation of revenue received by either or both CIP or Studio 951 f rom the
building owners referenced in these requests.
                                                     2
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 3 of 12 - Page ID # 471




      HPA argues that it needs the requested discovery to prove damages arising
from CIP’s alleged violation of HPA’s copyright. CIP objects to the discovery,
arguing rental revenue is irrelevant because CIP, as property manager, does not
retain the rental income generated from the property; any management fee earned
by CIP for the alleged infringing properties is not attributable to the alleged
infringement; while CIP has limited its requests to 10- and 11-unit buildings, the
requests are still overbroad because the designs at issue were for only 10-unit
buildings; HPA has not served requests for production of contracts between CIP
and the owners of the alleged infringing properties; and CIP has already produced
the marketing and design documents for Wilderness Ridge responsive to Requests
15 and 16.


                                  DISCUSSION


      A.     Standard of Review


      Rule 26(b)(1) of the Federal Rules of Civil Procedure, amended on
December 1, 2015, limits the scope of discovery to:
      any nonprivileged matter that is relevant to any party's claim or
      defense and proportional to the needs of the case, considering the
      importance of the issues at stake in the action, the amount in
      controversy, the parties’ relative access to relevant information, the
      parties’ resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed discovery
      outweighs its likely benefit. Information within this scope of discovery
      need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Courts must examine each case individually to determine
the weight and importance of the proportionality factors.




                                         3
  4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 4 of 12 - Page ID # 472




      The burden of demonstrating the proportionality of the requested information
is a collective responsibility between the parties and the court. But the party
requesting discovery bears the initial burden of showing how the requested
information is important to the issues and resolution of the case. A party requesting
discovery must present a threshold showing of relevance before parties are
required to “open wide the doors of discovery” and “produce a variety of
information which does not reason ably bear upon the issues in the case.” Hofer v.
Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir.1992).


      Discovery requests are considered relevant if there is any possibility that the
information sought is relevant to any issue in the case. Mere speculation that
information might be useful will not suffice; litigants seeking to compel discovery
must describe with a reasonable degree of specificity, the information they hope
to obtain and its importance to their case. See Cervantes v. Time, Inc., 464 F.2d
986, 994 (8th Cir.1972). “While the standard of relevance in the context of
discovery is broader than in the context of admissibility, . . . this often intoned legal
tenet should not be misapplied so as to allow fishing expeditions in discovery.”
Hofer, 981 F.2d at 380.


      B.     Analysis


      HPA claims the requested discovery is relevant to prove its damages. In
actions against a copyright infringer, a copyright owner may recover actual
damages along with any profits attributable to the infringement, provided those
profits were not already included as part of any actual damage assessment.
“Damages are awarded to compensate the copyright owner for losses from the
infringement, and profits are awarded to prevent the infringer from unfairly
benefiting from a wrongful act.” H.R. REP. 94-1476, 161 (1976). When establishing
the infringer's profits, the copyright owner is required to prove the infringer's gross
                                           4
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 5 of 12 - Page ID # 473




revenue, and then the infringer must prove any deductible expenses. 17 U.S.C. §
504(b). “The recovery of profits attributable to the infringement in addition to actual
damages is designed to ensure that infringers are not able to retain some benefit
flowing from their wrongful conduct that is not fully taken into account in the award
of actual damages.” U.S. Payphone, Inc. v. Executives Unlimited of Durham, Inc.,
781 F. Supp. 412, 413 (M.D.N.C. 1991).


      CIP cites Home Design Servs., Inc. v. Turner Heritage Homes, Inc., 101 F.
Supp. 3d 1201, 1218 (N.D. Fla. 2015), aff'd, 825 F.3d 1314 (11th Cir. 2016);
Thomson v. HMC Grp., 2015 WL 11256775, at *14 (C.D. Cal. Oct. 29, 2015);
Interplan Architects, Inc. v. CL Thomas, Inc., 2010 WL 4065465, at *7 (S.D.Tex.
Oct.9, 2010); and Ocean Atlantic Woodland Corp. v. DRH Cambridge Homes, Inc.,
262 F. Supp.2d 923 (N.D. Ill. 2003) in support of its claim that the discovery of
rental charges, collected rent, and revenue is irrelevant. CIP argues these cases
hold that HPA cannot seek recovery of the fees and revenue it collected from
developing and managing the alleged infringing properties because such damages
are, as a matter of law, not attributable to the alleged infringing conduct. As such,
CIP argues HPA cannot meet its burden of showing how discovery directed at
explaining the amounts CIP collected and retained and how those payments were
calculated is relevant, and its discovery objections must therefore be sustained.


      The undersigned magistrate has read the cases cited by CIP. As is typical
when considering whether a causal link exists between unlawf ul conduct and
requested damages, the outcome of each case rests on a fact-specific analysis.
The court notes that Home Design, Thomsen, and Interplan Architects do not
discuss whether discovery should be permitted. Rather, they decide whether the
plaintiffs presented a sufficient factual basis to: set aside an unfavorable jury
verdict on the issue of recovering defendant’s profits (Home Design, 101 F. Supp.
3d at 1218), oppose defendant’s summary judgment motion on that issue,
                                          5
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 6 of 12 - Page ID # 474




(Thomson v. HMC Grp., 2015 WL 11256775, at *14), or successfully respond to a
Daubert motion challenging Plaintiff’s expert testimony regarding defendant’s
profits allegedly attributable to the infringing conduct, (Interplan Architects, 2010
WL 4065465, at *4).


      In each of these cases, the court rendered factually supported opinions after
the parties were afforded an opportunity to conduct discovery. In Home Design,
the court upheld a jury verdict denying recovery of a defendant’s profits because
the defendant had presented evidence that any profits it received were not
attributable to the infringing designs but rather to rapidly rising land values,
property location, square footage, curb appeal, interior detailing, and quality of
construction. “Based on this testimony, the jury reasonably could have found that
Defendants’ profits were attributable to factors other than the infringing home
designs.” Home Design, 101 F. Supp. 3d at 1218. In Thomsen, the court granted
Defendant’s motion for summary judgment on the issue of recovering profits
because in response to the motion, the copyright holder failed to “proffer any
evidence to create a triable issue regarding whether the infringement at least
partially caused the profits that the infringer generated as the result of the
infringement.” Thomson v. HMC Grp., 2015 WL 11256775, at *14). And in Interplan
Architects, the court excluded an expert opinion stating all revenue received by an
owner from operating the infringing properties was profit arising from the copyright
violation because the plaintiff failed to show the revenue generated was “caused
or in some way affected by the architectural designs of the Infringing Stores.”
Interplan Architects, 2010 WL 4065465, at *4.


      Ocean Atlantic discussed a discovery dispute, but like Home Design,
Thomsen, and Interplan Architects, the dispute was decided based on facts
specific to that case. In Ocean Atlantic, plaintiff Ocean Atlantic created plans to
develop a village. Those plans were adopted by the village, but Ocean Atlantic
                                         6
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 7 of 12 - Page ID # 475




could not implement the plans because it failed to timely purchase the real estate
necessary to start the project. After another developer acquired the rights and
developed the real estate parcel in accordance with the copyrighted village plans,
Ocean Atlantic sued the developer, alleging it was entitled to not only its actual
damages for use of the copyrighted plans, but also recovery of all revenue the
developer received for developing the village. Ocean Atlantic requested extensive
discovery, including the developer’s business and financial records for carrying out
the plans for developing the village. The developer objected, claiming the
discovery was not relevant because Ocean Atlantic could not recover the
developer’s profits. The court sustained the objection, concluding that under the
facts presented, Ocean Atlantic’s lost profits were attributable to its own failure to
timely purchase the required real estate and not to the developer’s use of the
development plans.


      Here, HPA alleges it created designs for apartments with private entrances
and garages located within a “Big House” building that appears to be a stately
residence. (Filing Nos. 77-5, 77-6, 77-7, and 77-8). HPA argues CIP profited from
using HPA’s copyrighted designs to develop these apartment buildings and
thereafter received, and continues to receive, fees for managing the apartments.
Based on the evidence before me, although CIP does not own the apartment
buildings and it collects but does not keep the rental income, CIP does receive a
property management fee of 4.5-5% of the total rent received as compensation for
managing the properties. (Filing No. 80-1, at CM/ECF p. 2). The development and
management fees are therefore arguably attributable to CIP’s use HPA’s
copyrighted designs. See Interplan Architects, 2010 WL 4065465, at 5 (holding
that the gross revenue received by architects who used the plaintiff’s architectural
designs could include all amounts the defendant architects received for their
design and drafting work to build the infringing properties). Once HPA shows the
amount of gross revenue received by CIP and some causal link between that
                                          7
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 8 of 12 - Page ID # 476




revenue and the infringement, CIP then bears the burden of showing that the
revenue was attributable to factors other than the copyrighted work. Id.


      CIP argues the amount of rent charged and paid and the revenue collected
from the alleged infringing buildings is not relevant because CIP does not own
those buildings and does not keep the rent it collects on behalf of the owners. But
CIP is not paid a fixed amount (e.g., $50.00 per apartment) for managing the
apartments within the alleged infringing buildings. Its management fee is
calculated as a percent of rent paid (revenue received). Therefore, the amount of
rent charged and collected, and the revenue received, is part of the equation for
calculating CIP’s gross revenues arising from renting the alleged infringing
properties. While CIP claims its management fee percentage is the same
irrespective of the property it is managing, and the fee is therefore not attributable
to the building design, given the advertising associated with the “Big House” rental,
the facts garnered through discovery may show that the rent charged and collected
is more, and the level of vacancy less, for “Big House” apartments than for other
apartments of similar size. See e.g. Andreas v. Volkswagen of Am., Inc., 336 F.3d
789, 799 (8th Cir. 2003) (affirming an award of profits, concluding a fact finder
could conclude a causal connection exists between an infringed advertising slogan
and the revenue from selling cars advertised with that slogan). Moreover, under
the facts presented, a fully developed record is needed when deciding whether
gross revenues from the Big House apartments are attributable to infringing on
HPA’s designs. With discovery in hand, each side can then offer evidence as to
the amounts attributable to the alleged design infringement, with the defendant
bearing the burden of establishing the elements of profit attributable to factors
other than the copyright work. Id; see also, Home Design, 101 F. Supp. 3d at 1218.


      CIP asserts HPA’s discovery requests are overbroad because the design at
issue was for only 10-unit buildings. It argues that “[a]lthough CIP disputes that
                                          8
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 9 of 12 - Page ID # 477




[HPA] is entitled to any discovery related to rental income or its management fee,
to the extent the Court is inclined to compel such discovery it should be limited to
10-unit buildings. There is no basis for [HPA] to request discovery regarding 11-
unit buildings (or any other) because [HPA’s] alleged copyrights are only for 10-
unit buildings.” (Filing No. 79, at CM/ECF p. 13). HPA argues “[t]he mere fact that
a building contains 11-units rather than 10-units does not mean that it was not
copied from HPA’s designs. For example, taking HPA’s design and sticking an
extra unit on the end would still be copying. At this stage of the proceedings, the
Court should require CIP to produce the requested information on all 10-unit and
11-unit buildings as shown on Exhibit 9.” (Filing No. 85, at CM/ECF p. 8
(referencing Filing No. 86-1)).


      Like the assessment of attributable profits, deciding whether the 11-unit
building is based on a different design or is a mere expansion of the 10-unit Big
House design presents a complex issue of fact. “The test for substantial similarity
for architectural works is ‘whether a reasonable jury could find the competing
designs substantially similar at the level of protected expression.’. . . [S]pacial
depictions of rooms, doors, windows, walls, etc.’ are not protected. . . . ‘[O]nly the
original, and thus protected arrangement and coordination of spaces, elements
and other staple building components should be compared.’ . . .” Home Design
Servs., 101 F. Supp. 3d at 1212 (internal citations omitted).


      At this stage of the case, the court will not embark on deciding whether the
10- and 11-unit buildings are substantially similar in design, and it will not limit
HPA’s discovery to 10-unit buildings, particularly in the absence of any showing
that responding to the 11-unit discovery requests will be unduly burdensome.


      Additionally, HPA moves to compel CIP to “provide a copy of any contract
that it has with the owners of any of the 5 properties at issue.” (Filing No. 75, at
                                          9
    4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 10 of 12 - Page ID # 478




CM/ECF p. 2). Request 4 seeks documents explaining “any revenue received by
CIP from any unit at Villas at Wilderness Ridge, including rental income and/or
sales revenue,” and for “each element of revenue, produce all documents showing
how such element was calculated, the source documents for each such
calculation, and documents sufficient to show the date each calculation was
prepared.” Requests 27, 41, 55, and 69 seek “documents stating any revenue
received by [the defendants]4 related to” the Villas at Falling Water, the Villas at
Mahoney Park, North Pointe Villas, and the Villas of Omaha at Butler Ridge,
respectively. Certainly as to the Villas at Wilderness Ridge, HPA has requested
any written agreements explaining how the fees received by CIP were calculated.
But Requests 27, 41, 55, and 69, even as re-interpreted to address revenue
received by CIP, Studio 951, or both, do not encompass any underlying contracts
explaining how the amounts paid were calculated. I cannot compel CIP to provide
something that has not been requested. However, for the reasons outlined when
addressing requests for rent charged and paid, I will order CIP to f ully respond to
Request 4. And if Requests 27, 41, 55, and 69 are re-drafted by HPA to incorporate
the language of Request 4 and then re-served, CIP can now easily foresee how
this court will rule if HPA must move to compel CIP’s responses to these newly
served requests.


          Requests 15 and 16 demand production of all contracts or agreements
between CIP and any person or entity related to the design and marketing of Villas
at Wilderness Ridge. CIP did not object to these requests. In response to the
pending motion to compel, it states

          CIP has already produced substantial documents related to the
          design/marketing of Wilderness Ridge, including the production of
          contractual agreements related to such marketing efforts at Bates Label No.
          CIP 000311-653. (Filing No. 77, Ex. 2). However, there are no contractual
          agreements between CIP and the Subject Properties’ entity owners relating
4
    See f ootnote 3, supra.
                                           10
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 11 of 12 - Page ID # 479




      to the “design” of Wilderness Ridge. Further, to the extent any such
      contracts exist that are responsive to Plaintiff’s requests, CIP is producing
      or has produced such contracts to Plaintiff and will continue to respond on a
      rolling basis to Requests 15 and 16.


(Filing No. 79, at CM/ECF p. 14).


      HPA is not convinced or satisfied with CIP’s response, explaining:

      CIP . . . claims that Request 15, which seek contracts related to the
      design and marketing of Wilderness Ridge, that no contract exist
      related to “design.” If there was no contract related to how Wilderness
      Ridge would look, then who was CIP developing the property for?
      Itself? CIP’s argument does not make any sense. If CIP developed
      this property for a third party, that contract is discoverable as it goes
      to the revenue received by CIP. Moreover, CIP attempts to confuse
      the issue by stating there are no contracts related to “design.” It
      conveniently does not address the “marketing” portion of Request No.
      16. CIP has not produced any contract with any owner related to
      marketing. The argument that “it has produced other documents” is
      not a legal argument, but an attempt to hide the actual documents
      requested

(Filing No. 85, at CM/ECF p. 8-9).


      Absent an evidentiary hearing, the court cannot decide whether a party
possesses but is withholding responsive documents, and it cannot order a party to
produce documents it does not have. But the court can require CIP to explain its
efforts to locate responsive documents and also how it could be that CIP acted as
“the developer for the Subject Properties and performed tasks relating to the
development process such as securing financing, obtaining the necessary public
approval, and coordinating construction,” (Filing No. 79, at CM/ECF p. 7), but yet
has no possession or control over contracts related to the property design. The
court can also require CIP to state, under oath, that all documents responsive to
Requests 15 and 16—including any marketing documents—have been produced.

                                         11
 4:19-cv-03046-BCB-CRZ Doc # 87 Filed: 07/14/20 Page 12 of 12 - Page ID # 480




      Accordingly,


      IT IS ORDERED that HPA’s motion to compel, (Filing No. 75), is granted in
part and denied in part. On or before August 3, 2020, and as limited to 10- and 11-
unit buildings, CIP shall

      1)     To the extent it has not already done so, produce the documents in its
             possession or control which state any revenue received by CIP and/or
             Studio 951, related to the Villas at Falling Water, the Villas at Mahoney
             Park, the North Pointe Villas, and the Villas of Omaha at Butler Ridge
             (see Requests 27, 41, 55, and 69 as modified by footnote 3);

      2)     a) Explain, in detail, its efforts to locate documents responsive to
             Requests 15 and 16; b) Explain how it could be the developer for the
             Subject Properties and perform tasks relating to the development
             process such as securing financing, obtaining the necessary public
             approval, and coordinating construction, yet not have possession or
             control over any contracts related to the design of that property; and
             c) State that all documents responsive to Requests 15 and 16—
             including any marketing documents—have been produced. CIP’s
             responses to Requests 15 and 16 as required under this order shall
             be signed under oath; and

      3)     Fully respond to Interrogatory Nos. 7 and 8 and Requests for
             Production Nos. 4, 23, 24, 36, 37, 50, 51, 64, 65, 78 and 79.


      July 14, 2020.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge




                                         12
